OFFICE   OF   THE   ATTORNEY     GENERAL   OF TEXAS
                                      AUSTIN




                                                          Earoh 29, 1939
I
    Sknorable ICortfmerBrown
    zxeoutir8 soorstary
    l'eaohsrRetlrmemt  Sylrtem
    Au&in, ka8
    Dear Sir:




             we are in ma                               Sarah 99, 1999,
    nqueatirytho   opinion                              to wheth8r tba'board
    OS trustseaa? the Tea                               OS Texas la 6luthQrlaed
    8uder hrtACltl2!9z3!%-1                         on (1) and rexas canllt1tu-
    tion Art101e                                      S the Sunda OS the.
    Toa0her Retir                                     J the Brasol River        ;
    Conson~tlon

                                                a Comtitutfon, prwldea     la

                                                 oomp~atloII OS rra%d
                                                , Sor muh Rotlremont
                                                     0S the State 0S




             Acts bd    46th l&    Senate Bill #49, now appearing as
    Artlole 2988~1, Se&a    9, S&eotlen   (I), Bsvised OiVil StatUttteS,
    1986, protim   in part:
              -The Etate BoclsdOS Trustear &ml1 be the trwtaes
         OS the asveral Sunda as harein omtod   by this &ot, and
         shall have Sull ptnsqrta invest aad xeiweert suoh Sum&a
         tmbjeot to the SolZowing lltitatio~ and rbstrlotion#$
Eon. Mortlmer Brown, Haroh 29, 1939, Paga 8


    All retirement Sunda, M are raeelted by the maaatuy
    of the Xste of Texas from oontrlbutlona OS teaohera'and
    employers ~6 hereln provided, my be lnreatcd only In bonds
    Of the United states, the State Of (i’cxas, or co~t.les, or
    CitieS, Or SOhOcl districts Of this Stats, wherein Said
    COUtlCS, or Cities, or sohool districts hate not dstaulted
    in principal  or intere6t cm bonds wlthln a period OS tan
    (10) Years, or in bonds issued by any agency of the waited
    State6 Government, the payment OS the principal and lnter-
    *St on which la @m'auteed by the Unltsd States; an4 in
    interest bearlne notes or bonds OS the tmlreralty of Tax66
    i66ued under and by virtue oS Chapter 40, Aot6 OS the
    Forty-third  Lc~lalature, Seoond Called Geaaioa; . . .*

         The authorization ot the board to latest funds OS the ayata
la llmlted to those ~laaass OS bonds pelaltt& by ths ~tltuti~
and hots oS the Leglal~ttara. 'A0mu6t deterrdns than 1S the bonds
issuqd by the Bra606 ~lrar Conaomation and Reolamation Dlatriot
iall within any of the olaasiSloatloaa listed abovs.
      ~_ Article 16, hotion 59, Texas Conatltutfon, provides
in part:
        m(b) There loaybe oreated rithln the StateoS T-6,
    or the State may be dirided into, such number OS OOILMlVa-
    t&on and reolaaation di6triOtS as may.be datemlned  to be
    asasntlal to the aooqllahsnt    of the ptlrp06~6OS this
    smeadment to the ooaatltutiou, nblch dlatrlota 6hd.l b6
    gorernmental agenoiea and bodlas politlo and OOTpOratO
    with auoh powers OS govarnmant and with the authority to
    axerclaa suoh rQht8, prirllogoa and Suuctlona ooaoeraing
    the aubjeot matter OS this amendmat as my be OOnSdrmd
    by law.
        "(a) The Laglalkre   shall authorize all such Indsbted-
    ness as may ha necessary to provide all lmpro~emeut6 and
    the malntcnance AereoS requisite to the aohlevemmnt OS the
    purposes OS this ambndment, and all such ludebtedne66 6W
    be evidenced by bonds OS such oonsenatlon and reOl.a~tIon
    dlstrlota, to be issued under such ragubtions  66 6W (=Y)
    be presorlbed by law and shall also, authorize the le*Y
    and collection within such districts OS all suoh t-66,
    equitably distributed, a6 my be necessarY SOr the Papent
    of the interest and the oreatlon OS a SinBdnS Sund Sor
    the paymant OS such bonds; and also Sor the QaintenanOe OS
    c~~h districts and Iarprovements,and such indebtedness
    shall be a lion upon the proparty assessed for the paylaent
    thereor; provided tho Le&,alature ahall not authorize the
Ron. Eortimer Brown, bferoh29, 19959,Page S


        lsaumce of ariybonds or provIa for any lnaebteflneas
        against any reclamation ai3wct. unless such proposition
        shall lYrat ic subzlttcd to the qualified property tsx-
        paying voter6 of such dlntrlct and the proposition
        edopted."
         PUr6dEt t0 the fOmgOing OOkI6titUtioMd aUthOriZ6t~On
the Draaoa River Coneervatlon and Rsol.matlon Uistrlot was or&d
by Aota 1989, 41st Aaglslature, Sad C. S., Cpeofal hUa,.p. SS,
Ch. 13, an6 aub6eqaantly emended by Aots 19934,4Srd Leg., 4th C. S.,
p. 5, Ch. 5; kcts 1935, 44th Leg., p.'56, Ch..19; Acts 1955, Uth
Lw., 1st c. S. p. 1529, Ch. 368. Ssotlon Z OS the orlglnal Act
provide6:
              W&e Brazoa Mui- Conservation and Reolemtloa
        District la created as a gorcmmeatal agonoy, a mnlolpal-
        lty, body polltio and oorporata, faatbd with 611 the
        authority as eu0h under the CoitStitutlOnand Lawa OS the
        State; .and shall have and be reoeted    to exerolao 31
        OS the powers OS such gorsrImwnta1 apaoy and body po1ltio
        an& oorporate aa are expressly authoriaed In the provldona
        or the Conatitutlon,'Seatlon59 OS Article 16, Sol:Dlatrlota
        created to co~6erv6, oontrol, and uttllae to.bensrioial
        service the stow an6 Slood watora OS the rivers an4 atreana
        OS the State, or'auoh powers as may be oouteqlated a&
        l.mpli& by the purposes OS this provlaion OS the Gomtltu-
        tioa, and OS may be conferred by General law, aad liptha
        provlalona OS thi8 Aot;'and shall have and be reoogniaed
        to exeroiaa all the rights and powers of au lndepstiaut
        govenmaatal agenoy, munlo~pallty, body politlo en4 oor-       .
        porate to Sormtlats any and all plana deemed eaaeatlal
        -to the operation OS the Dletrlot and Sor Its adminlatra-
        tion in the oontrol, storlag, prasenation ard distribu-
        tion to all u6sSul purposes of the atorm and Slood waters
        ot the Brazes River an4 its tributary streams; as such
        .Dlstrlot,shall have and be reao&aized to exerolae suoh
        authority and power ot oontrol and regulation over suoh
        storm and flood wctem OS the Braaoa River and its tri-
        but&r168 as my be sxerolsed by the State ot Texas, 6ubJeot
        to the provlslonc oi the Conetltutlon end the Aots of the
        Legislature."
         UnnbsrScotion 8, the bounda~lea are to include aI1 oOuSi86
lfing wholly or in part 1x1the watershed.of the fk'aZO6River end
its tributaries to be determIneU by the State Board OS Water ~,ngineera.
                                                                                   r

                                                                               u
 :,’
11:, Bon. Yortlmer Bran,
 ,:
                                MM-Oh   29, 1939, Page 4
                                                                                   ..




1                  Under SeotIon 6, as a&ended, the Dlotrlot 1s to be
          ~oronmd by (Iboerd of 21 dlreotore to bo designated by the State
          Board of i.atrri.nnC;fncsrs subject to the approval of the Ckmemor.
          Ihe circctors are to taicethe oath of o:'Piceend mke bond payable
          to the Cletrict.

                   The amendstory hota of 1935, 44th Uig., 1st C. S., p.
          3527, Ch. 968, Sec. 1, provides ror the remiealon of ad nlomm
          taxes ror a period or 20 year8 oollected for general revenue pur-
          poser,from oertain oountles, contingent upon a loan, grant or *llot-
          &ent from the UnIted.Statts of &mesrioa,provided that the mount
          of ad valorem taxes granted ehall not exceed in any one year
          cso9,ooo.oo. .%otion 5 0r the above amendstory act prorIdes:
      .               "The District Ehall have the authority and It is
              hereby authorized to issue Its negotfable bondq~se8ur66
 :;,.         only by pledge of the sums granted aud/or donated by the
              St&s or Texan an&/or out 0r any other ,aurrentrsvenuem
%
f             of tho Distriot    In any suob amount8 a6 may be authorize
?I?,.
p.            by the Direotors of suoh Diatriet, uhioh suam ,till ba
              paid to the legal holders of tmld bonds, ror the pnrpo60~
J;,           or purohasing, aoquIrIng'anQ/or oondemnlng lands, leases,
.'i,.
              eesements end/or aoqulttanoes, rights-of-wey, atruo-
              tares and/or buildings, equiprsnt and/or operation 0r
              proper structures, &urns,m8enoirs,         uultable Sor the
              aontrol ol the remrrent, devastatiug floods in the
              valley or the Brato     River, rhiah have, over a M.         :
              period or years, oaused a deplorable losu ol *e          ml6
              RTO~X-ty, 8td the erOsion       of the soil an4 a dsplethn
              of the tertlllty oi the lauda In said ~ellep and the
              hater-shed soned     by the braao8 Biter in Texas, and
              the public hIghray an4 structures and lands belongLng
              to the State of Texas oltuated within said water-shed;
              all of which ia hereby declared to ba a pub110 aalns&ty,
              and doing all thinga necessary In the execution oi.the
              ptUpO608    for which the DlatriCt    Is areatad aIideSIab,
              The money8 horein and hereby granted and/or donated
              to the Srazos Blver Conservation and Fieolamatlon
              District are deolareb to be for the purposes of disoharg-
               lug obll~atldns herein authorized.*
                   titbough we hare not been prwkmnted ritb oopiee or deearip-
          tlcns or the bouds which It is understood will be offered to the
          Board, wo fmmnm that they are the bonds Ismmd underSeoti?n    b RW-
          able out of revenues and donations by the State of Tams.
Eon. Kortlmer Brown, &oh   29, 1939, Pege 8


         be do not thhk that It will adaIt oi serious doubt       that
the bonds In question are not "bonds of the Ualted Stetea .   .     . or
counties or citlos or this ;tate."
         Tho weudetory hot of 1935, iat Cailed Lession, p. 1527,
states that Vhere IO bereby donated and granted by the State of
Texas to the Braaoa Liver Conservation aad Zeolemetlon pIstrIct,
a state agency, erected by the Aot of the Leglsleture at the state
OS Texas . . .”  A reading  of Section 2 or the original Aot and Its
aubaequeat eueudaenta Eakea It clearly appear thet the district la
a body oorporate end ~veramental agenoy dlaoherglng a gorernmsntal
mnctlon. Sea Bratos Mver Conservation and LieolaaetlonDistrict
v'.t&Craw, 91 z. ?i. (2.)665. However, It does not fol&m that the
authoriaed bonds Issued by the District are'"bonds of the State of
Texaan, as aonteapleted by the Constitution and statutes relating
to the Teacher 3etIreaent Syatea.
           Tha Aota of the Legialeture ox-eatingthis Dietriot end the
bonds in quoatlon are thoroughly dleousaed by the Supreme Court'
of Taxes In Braaoe River Conaervatlou end jiaolamationDiatrlot v.
Kocmw (lOs6) OlS.'k. (S)es5. 'Inpeasing upon the objeotI.onthet
the laatiiuoeof these bonds violeted the State Constitution, -the
oourt stated:
         *The obJectIon that the ;aotla en attempt to auth-
    orize the board of the district to oreate a debt in
    beheld or the state, or laud the oredit or the state In
    rloletion or the inhlbitorp prerleIona or Seo. 49 end 50
    of Art. 3 of the Cohatltution, is rlthout merit. MO debt
    oa the pert of the state IO to be oreeted nor la the
    state*6 credit loaned ror thet purpose. sheae queetiona
    are ioreoloeed by the opinion of thI6 oourt in the.oase
    or city of kmmaea Paso v. Keeling, ll.2Tex. 339, S4T
    S. k. ala."~
         Under the oonatruotion placed upon these bonds by the
Suprem Coutit or Texas, they are not Issued by or upon oredlt of the
Stete but are Issued by the iieolametlonDistrict eeoured by end pay-
able only out 0r donations 0r ad valorem texea rmm  the State or
Texas and revenues to be derived from the district.
         The Constitution and statutes expressly reoognlee   the die-
tlnctlon bstueen bonds Issued by the oentral government Itself, end
those Issued by e governmentel sger~oy, by expre6aly snumereting bands
Issued by the United States and bond6 Issued by an aGency’or   the
United States Government. 1t would ap~peerthat li it was intended
Eon; Mortlnr Brown, Em-ah 29, 19S9, Page 6


to include all agenolea ot the Ftatc Goverment, the oomtitutlonel
sad statutory pro+laIona would have expressly so stated.
         If, however, &dcr shy construction the provision Yasy be
Inrested only In bonds or . . i tho titateof Tcxee* may be so COIL-
atrued as to mean w&oternmentel agsncfesor the State of Texee-,
there la yet another dIfiIoulty. It Is a car&ins1 rule 0r constrtm-
tion that "the expression of one thing IO exclusive of another.*
13s rule 1s explained in 39 Tax. Zur. 9. 189, as rollowe:
        "      The mxlm algnirIeathat the express mention
   or enuAeGa~Ion~0r'ono person , thing, aonsequenoe or alas6
   Is tantaaouut to an express exclusion of all others.
   And ahon It is AppiiOabitt,arrimietire words ipply a
   negative or *hat Is not arrirmed, negative words Imply
   an a~irmetlva or what IO not negatived; end a protlalon
   llmltlng a thing to &e done In a partlouler form or
   manner Implies that It shall not be done othenlae.a
        Slnae oountlea and cItloa are also governmental agenolea
          a gomunmeu tal Cuaotlon. their expraaa auumeretlon in the
RWfOlTRiryl
Constitution 894~Statutes perteinitigto Tesoher Ret1at     ma,    at
least, Iapliedly excludes other go?ernmental ageaoiaa under the
above rule of aonatruotlon.
         piedo not express an opinion upon the oenstltutlomali-tp
of suah provIsIon, but call attention to the taot, as auppertiug
this lnterpretatlon, that in Article Z9Z2-1, Ssotlon 9, SubaeetIon
1, the Zeglalature l'onndit necessary to expressly mention Laohool
dIatrlota of this State . . . and Interest bearing notes and bonds
of the Uuireralty ot Texas Iseued under and by virtue ot Chapter 40,
hots of the 4Srd Legislature, Znd Celled Se6aIon.w  &ah or these
are proporly oleaaIfIed as governmental agenclea of the State of
Texea, and their enumeration emphasitaa tb~eintention ot the Legia-
leture to a9eoI~Ioally provide tor the bonda 13 wbloh Teacher Retire-
ment Fund ray be Invested and to exolude all othcra.
         The fact that the distriot is 8 St&e egeney doea not
hacessarlly preclude such distriot from also serving as en egeney
or the United States Government. Be hero not bean presented with the
oontrect between the district end the Pedsral Goverrueent,but tor
the purpose or dIspoaIng of the issue, assuIt-e
                                              that It say be Ouch
en agsnoy. The constitution and statutes provide that the ~principal
sad lntereat on bonds issued by ouch agenop aNat be guaranteed by
the United Stetea Govemment~. lnaofer 66 we have been able to
EOSL Portlmer Brown;~Yaroh SQ, 1959, Page I


aacertaln the United states Government ha8 aade en outright grant
to tba dlatrict or OSO,092,S46.00 to erect dams, while the bonda
in question are In addition to the Gnited States grant end are to
purciase lauds, easements, etc. to operate the proJect. i*ealso
understand that pert of these bon&, in the amount or about
~400,000.00, are now held in escrow by the Dnlted %atea Govern-
ment, to as8ure the completion of the Poos~m Kingdom Dam being
eonetruated rlth money from the federal grant. It 18 stated
in the prospectus lseued by the agent marketing these bonds, that
the bontjs are 86Cure.dby "a ilrat pledge of the tar money donated
by the state and by a 8eOOndSI-ypled&e of revenues or the Distrlet
xhlch may later aaarue to It.* It oacurs.to us that ir the payment
or these bonds ~38 guaranteed by the lederal Government it vio~Ld
eerteinly have been mentioned in this proSpeCtUS.
          Thla.Department is of the oplnlon that the Board or Truateee
oi: the Teaoher Retirement syet6m Or'Texaa 18 not authorized by the
prorlelons of Texae Conetltutlon Artiole S, sec. 4&a end Artlole
SOW&l, Eeotlon 7, Submotion    (I), to Invest any of the lpnds of
the Teacher RetiresrantSy8tem ln bond8 i88ucd by the Bmzos River
Coneervatlon and Reolamatlon Diatriat.
                                       YOUl-8   Very tNly
                                   ATTORRETG3JERALOyTXAS